Citation Nr: 0026397	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-04 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for a mental disorder, 
including as secondary to a head injury.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for alcohol abuse.

(The issue of entitlement to reimbursement or payment of the 
cost of unauthorized private transportation services incurred 
in February 1996 is the subject of a separate decision.)



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from July 1976 to December 1982.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO denied claims of entitlement to 
service connection for a low back disorder, residuals of a 
head injury, a mental disorder, including as secondary to a 
head injury, tinnitus, and alcohol abuse.  The veteran timely 
disagreed with these determinations in January 1999 and 
submitted a timely substantive appeal in March 1999 which 
included all issues listed on the title page of this 
decision.  During the pendency of this appeal, jurisdiction 
of the claims file has been transferred to the Lincoln, 
Nebraska RO.

In his March 1999 substantive appeal, the veteran requested a 
hearing before the Board.  The veteran contacted the RO by 
telephone in June 2000 to withdraw his request for a hearing.  
Accordingly, the Board may proceed with appellate review.  
38 C.F.R. § 20.702(e) (1999).  

REMAND

The veteran has indicated that all of his service medical 
records are not on file.  He further asserts, in essence, 
that there post-service VA medical records available which 
would establish that he incurred a low back disorder, 
residuals of a head injury, a mental disorder, including as 
secondary to a head injury, and tinnitus in service. 

In light of the contentions advanced as to the absence of 
service medical records and VA treatment records, the latter 
of which are deemed to be within the constructive possession 
of VA although not within the claims folder, further action 
is deemed to be in order.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO through contact with the 
National Personnel Records Center and 
direct contact with the United States 
Army attempt to obtain a complete set of 
the veteran's service medical records, 
including but not limited to all records 
compiled in Babenhausen at , for 
inclusion in the veteran's claims folder.  
Any and all such attempts are to be fully 
documented, even if unsuccessful.

2.  The RO must also obtain copies of any 
and all VA inpatient and outpatient 
treatment records compiled at the VA 
Medical Center in St. Louis, Missouri, 
including but not limited to .  Once 
obtained, such records must be associated 
with the veteran's claims folder.  

2.  The RO should afford the veteran an 
opportunity to identify any VA or private 
clinical records which he believes may be 
relevant to his claim.  The veteran 
should be asked to provide the location 
and year of treatment of each VA facility 
at which he believes he received relevant 
treatment.  The veteran should provide 
the names and addresses or private 
providers or facilities which may have 
relevant information, and the RO should 
attempt to obtain all identified 
information.  The RO should then secure 
copies of all identified records not 
already on file and associate them with 
the claims folder.  38 C.F.R. §3.159 
(1999).  The RO should then secure copies 
of all identified records not already on 
file and associate them with the claims 
folder.  38 C.F.R. §3.159 (1999).

.  If any benefit sought on appeal is not 
granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran 
provided with an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.

By this REMAND, the Board intimates no opinion as to the 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 


- 4 -


